Per Curiam :
This action is for damages for the publication of an alleged libel in. the Brooklyn Daily Times. Two articles in that paper are the subject of the action, and the entire articles are set forth in the complaint. ■ Some parts of these articles are not libelous in any sense;.. but substantially they purport to detail a meeting held by the plaintiff, a revivalist lay preacher, at which he carried on services in such an unseemly and boisterous manner that the young men and boys-pelted him with eggs and lemons. Interspersed in this narrative are¡ *241references to the plaintiff’s former behavior in a neighboring village. The plaintiff recovered a verdict of six cents. The learned trial judge set this verdict aside mainly on the ground that the damages were inadequate, but not solely for that reason, because he was also' of the opinion that he had committed errors on the trial in the reception of evidence.
While there was no evidence to prove that the plaintiff was assailed with the missiles mentioned in the libel, still there was testimony going to show the boisterous and unseemly manner in which he conducted his meetings. There was also evidence to the effect that his general reputation was bad. Considering this evidence and the general character of the libel, we think that the court would not have been justified in interfering with the verdict of the jury unless error had been comnitted upon the' trial. At the request of the defendants the trial court charged that there was nothing in the article reflecting on the private moral character of the plaintiff, to which charge the plaintiff excepted. We think the charge cannot be sustained. Allegations that the plaintiff “ made his name notorious and hated,”' and that his “ language and actions became more •and more reprehensible,” cannot be said, as a matter of law, to in no manner reflect on the plaintiff’s moral character. Incompetent evidence was also admitted. The defendants were allowed to prove, against the plaintiff’s objection and exception,, that the plaintiff ivas not popular in the community in which he “ had made his name notorious and hated.” The general character of the plaintiff was in issue, and the defendants had the right to prove that character bad; but the plaintiff’s popularity or unpopularity in the community was not material, nor was it a justification of the charge in the libel that he “ had made his name notorious and hated.” The real libel in such a charge is that it. imports the plaintiff had so misconducted himself as to become notorious and hated; and the charge cóuld only be justified by proof of such conduct.
The order appealed from should be affirmed, with costs to abide the event of the action.
All concurred, except Bartlett, J., absent.
Order granting new trial affirmed, with costs to the respondent to abide the event of the action.